UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7864


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL WALLACE RICE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:05-cr-00011-REP-2)


Submitted:   February 26, 2013             Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Wallace Rice, Appellant Pro Se. Elizabeth Wu, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael      Wallace       Rice       seeks    to     appeal      the    district

court’s    order    denying     his     Fed.       R.     Civ.    P.    60(a)       motion   to

correct the record in his 28 U.S.C.A. § 2255 (West Supp. 2012)

proceeding.        The    order    is    not       appealable          unless    a     circuit

justice    or    judge   issues    a    certificate          of    appealability.            28

U.S.C. § 2253(c)(1)(B) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that    reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.    Cockrell,          537   U.S.     322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Rice has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                  We

further deny Rice’s request for leave to correct the district

court’s record.           We   dispense       with       oral    argument       because      the

                                              2
facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




                                       3